I fully concur in the majority's analysis and disposition of appellant's sole assignment of error. However, I would affirm the trial court's decision for the additional and independent reason the issue appellant raises herein could have been raised on direct appeal. It is well accepted a party may not use a Civ.R. 60(B) motion as a substitute for a timely appeal. See, e.g: Doe v.Trumbull Cty. Children Services Bd. (1986), 28 Ohio St.3d 128;Dahl v. Kelling (1986), 34 Ohio App.3d 258.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, Domestic Relations Division is affirmed.